Sognier, Judge.
Otis William Owen sued Cedrick Rivers, d/b/a Ace Automobile Repair Services, to recover the cost of repairs to his automobile. The jury found for Owen and the trial court denied Rivers’ motion for a new tried. Rivers appeals.
Appellant’s argument involves the sufficiency of the evidence to support the verdict. The record contains no transcript or brief of the evidence adduced at trial. In the absence of a transcript we must presume as a matter of law that the evidence at trial was sufficient to support the judgment below. Stefan Jewelers v. Berry, 163 Ga. App. 626 (2) (295 SE2d 373) (1982).

Judgment affirmed.


McMurray, C. J., and Deen, P. J., concur.

Michael Welch, for appellee.